Citation Nr: 1720194	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  13-20 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a low back disability.

2.  Entitlement to service connection for acid reflux.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to October 1996.

These matters come before the Board of Veteran's Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In January 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the electronic claims file.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 2007 rating decision denied service connection for chronic mechanical low back pain, claimed as back condition; the Veteran did not appeal the decision and new and material evidence was not submitted within the one year appeal period.

2.  Evidence associated with the record since the April 2007 decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability.

3.  The evidence is at least in equipoise as to whether esophageal reflux had onset in service.  
CONCLUSIONS OF LAW

1.  The April 2007 rating decision denying service connection for chronic mechanical low back pain, claimed as a back condition, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2007).

2.  New and material evidence has been received and the claim seeking service connection for a low back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for establishing service connection for esophageal reflux have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	Claim to Reopen

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to         that claim.  38 U.S.C.A. § 5108. 

New evidence is defined as existing evidence not previously submitted to       agency decision makers.  Material evidence means evidence that, by itself or    when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable probability of substantiating the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1993).

The Veteran's claim for service connection was originally denied in an April 2007 rating decision.  The Veteran did not timely appeal the rating decision, nor did he submit new and material evidence within one year of that decision; therefore, it is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2009).

The RO denied service connection for a back condition because although service treatment records (STRs) showed a diagnosis of chronic mechanical back pain, they did not show evidence of a chronic back disability as the Veteran's separation examination indicated he did not have a back problem at discharge.  In addition, the record at that time did not show that the Veteran had a currently diagnosed back condition that was related to his active duty service. 

Evidence received since the April 2007 rating decision includes lay statements from the Veteran, VA treatment records and private treatment records.  The private treatment records show current diagnoses of disc protrusion/bulge, spondylolisthesis, degenerative disc disease of the lumbar spine, and lumbar radiculopathy.  At his hearing before the Board, the Veteran testified that back pain started in the mid-1980s when he was working as an aircraft mechanic and was required to lift and move things frequently.  He recalled moving an air-conditioner and that his back went out.  He indicated that the pain subsided, but never fully went away.  

This evidence is "new," as it was not previously submitted to agency decision makers.  The evidence is also "material" as the evidence relates to the presence of current back disabilities and continuing symptomatology since injury in service.  The evidence relates to unestablished facts necessary to substantiate the claim.  Accordingly, the claim for service connection for a low back condition is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).


	Service Connection for Acid Reflux  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2016).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

In this case, STRs show complaints of reflux, epigastric pain, the use of antacids, gastritis and the need to elevate his bed to help alleviate his symptoms.  At his hearing before the Board, the Veteran testified that such symptoms began early in his military career.   The record confirms that testimony as he initially sought treatment in 1981.  The Veteran also testified that the symptoms never stopped that he continued to self-medicate and to watch what he ate as he did in service.  The Board finds the Veteran's testimony in that regard to be competent and credible.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  He indicated that after service he had trouble swallowing and sought treatment for scarring from reflux.  

In a January 2017 private treatment record, the Veteran's treating physician indicated a diagnosis of esophageal reflux.  She indicated she had reviewed the Veteran's military medical records and that such diagnosis was "consistent with symptoms and conditions he experienced in the military."  Based on this evidence, the Board finds that any doubt can be resolved in the Veteran's favor and that the record supports a finding that esophageal reflux had onset in service and has continued since that time to the present.  As such, the criteria for establishing service connection have been met and the claim is granted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back condition is reopened, and to that extent only the appeal is granted.

Service connection for esophageal reflux is granted.


REMAND

An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, there is evidence in private treatment records indicating the Veteran has currently diagnosed disabilities in his back, to include disc protrusion/bulge, spondylolisthesis, degenerative disc disease of the lumbar spine, and lumbar radiculopathy.  In addition, the Veteran has presented lay evidence that the onset of his current back pain was during service when he was lifting and moving things frequently as an aircraft mechanic.  See DD-214 (indicating the Veteran's primary specialty was as a maintenance technician).  STRs show complaints of lower back pain and the Veteran testified at his hearing before the Board that although his back pain subsided during service, it never fully went away.

The Board finds that VA's duty to assist the Veteran requires that he be afforded a VA examination in connection with his claim for service connection prior to final adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all outstanding treatment records relevant to his low back disability.  All identified VA records should be added to the claims file.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  

2.  Schedule the Veteran for a VA examination to assess the nature and etiology of his current low back disabilities.  The Veteran's claims file should be made available to, and reviewed by the examiner. Upon review of the record, and after examination of the Veteran, the examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that any current low back condition had its onset in, or is otherwise related to his period of active duty service between October 1980 and October 1996.  In providing a response, the examiner should note the Veteran's documented in-service complaints of low back pain, the Veteran's subsequent post-service history of treatment for back problems, and the Veteran's own assertions that he has experienced back pain since injuring his back through lifting and moving things as a maintenance technician/aircraft mechanic in service.

3.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claim on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


